Exhibit 10.4

Execution Version
May 21, 2008
Wells Fargo Bank, National Association
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
AFS SenSub Corp.
2265 Renaissance Drive, Suite 17
Las Vegas, Nevada 89119
AmeriCredit Corp.
801 Cherry Street, Suite 3900
Fort Worth, Texas 76102

    Re: AmeriCredit Automobile Receivables Trust 2008-A-F (the “Trust”)

Ladies and Gentlemen:
          This letter will confirm the agreement of AmeriCredit Corp. (the
“Company”), AFS SenSub Corp. (the “Seller”), Wells Fargo Bank, National
Association, as Trust Collateral Agent (as defined below), the Trust and
Financial Security Assurance Inc. (“Financial Security”) that the following
nonrefundable payments are to be made in connection with, and subject to, the
closing of the above-described transaction and in consideration of the issuance
by Financial Security of its Financial Guaranty Insurance Policy (the “Policy”)
in respect thereof. The amounts payable hereunder or under the Sale and
Servicing Agreement (as defined below) to Financial Security or any other
specified party shall be nonrefundable without regard to whether Financial
Security makes any payment under the Policy or any other circumstances relating
to $160,000,000 Class A-1 2.6936% Asset Backed Notes, $100,000,000 Class A-2-A
4.47% Asset Backed Notes, $139,000,000 Class A-2-B LIBOR + 1.75% Floating Rate
Asset Backed Notes, $153,000,000 Class A-3 5.68% Asset Backed Notes, and
$198,000,000 Class A-4 6.96% Asset Backed Notes (collectively, the “Notes”) of
the Trust or provision being made for payments of the Notes prior to maturity.
Although the Premium (as defined below) is fully earned by Financial Security as
of the Closing Date, the Premium shall be payable in periodic installments as
provided herein. Capitalized terms used herein but not defined herein shall have
the meanings specified in the Sale and Servicing Agreement dated as of May 21,
2008 (the “Sale and Servicing Agreement”), among the Seller, the Trust, the
Servicer and Wells Fargo Bank, National Association, as Backup Servicer and
Trust Collateral Agent (the “Trust Collateral Agent”).
          The payments payable pursuant to the terms hereof (except as otherwise
noted) shall constitute the “Premium” referred to in that certain Insurance and
Indemnity Agreement dated as of May 21, 2008 (the “Insurance Agreement”), among
the Trust, Financial Security, AmeriCredit Financial Services, Inc., as Servicer
(the “Servicer”), AFS SenSub Corp., as Seller (the “Seller”) and the Company.
This letter is the Premium Letter referred to in the Insurance Agreement. The
obligations of the Company and the

 



--------------------------------------------------------------------------------



 



Seller hereunder constitute obligations of the Company and the Seller under the
Insurance Agreement. Reference is also made to the Spread Account Agreement
dated as of May 21, 2008 (the “Spread Account Agreement”), among the Trust,
Financial Security and Wells Fargo Bank, National Association, as Trustee and
Collateral Agent, which contains certain defined terms used herein. The
obligations of the Trust Collateral Agent hereunder constitute the obligations
of the Trust Collateral Agent under the Sale and Servicing Agreement.
EXPECTED CLOSING DATE: May 29, 2008

                  Payee   Amount   Type of Payment   Re:
Financial Security
  $ 65,625.00     Wire transfer   Premium
Financial Security
  $ 21,383.86     Wire transfer   Out-of-pocket Expenses
Financial Security
  $ 6,000.00     Wire transfer   Accountant’s Fees
Financial Security
  $ 145,000.00     Wire transfer   Legal Fees
Financial Security
  $ 5,000.00     Wire transfer   Legal Disbursements
Total:
  $ 243,008.86          

     The Premium payable pursuant hereto shall be calculated and payable monthly
in advance on the Distribution Date (as defined in the Sale and Servicing
Agreement) in each month, and the payment on each such Distribution Date shall
be in an amount equal to 3.75 basis points (45 basis points per annum or 0.0375%
per month) multiplied by the aggregate outstanding principal balance of the
Notes outstanding on such date (after giving effect to payments of principal
made on such date) (the “Note Balance” as of such date) provided that the
initial payment of Premium shall be an amount, covering the period from May 29,
2008 through but excluding June 6, 2008 that is equal to $75,000.00. Such
initial payment of Premium, together with the out-of-pocket expenses of
Financial Security, the Accountant’s Fees and the Premium and the legal fees and
disbursements of counsel to Financial Security specified in the table above
($243,008.86 in the aggregate) shall be paid by the Company to Financial
Security on May 29, 2008 (the “Closing Date”).
          For the purposes of calculating the Premium (including the Premium
Supplement, if any) the Note Balance shall have the respective meanings
specified above, except that the Note Balance shall not be reduced by
distributions of principal made with proceeds of the Policy.
          If an Event of Default occurs and is continuing under the Insurance
Agreement, Financial Security will be entitled on each Distribution Date to a
Premium Supplement, in addition to the premium described in the second preceding
paragraph, equal to 4.1667 basis points (50 basis points per annum or 0.041667%
per month) multiplied by the Note Balance on such date (after giving effect to
payments of principal made on such date).
PREMIUM LETTER

 



--------------------------------------------------------------------------------



 



          Payments of Premium (including any Premium Supplement) shall be made
by Federal funds wire transfers to Financial Security with the following details
specifically stated on the wire instructions, unless another account is
designated to you in writing by a Managing Director of Financial Security:
Bank: The Bank of New York
ABA #: 021000018
For the Account of: Financial Security Assurance Inc.
Account #: 8900297263
Policy Number: 51899-N
PREMIUM LETTER

 



--------------------------------------------------------------------------------



 



     This letter may be executed in any number of counterparts, each of which so
executed shall be deemed an original and all of which taken together shall
constitute but one letter.

            Very truly yours,

FINANCIAL SECURITY ASSURANCE INC.
      By:   /s/ Ravi Gandhi         Authorized Officer             

Agreed to and accepted by:
AMERICREDIT CORP.

         
By:
  /s/ Susan B. Sheffield    
 
 
 
Name: Susan B. Sheffield    
 
  Title: Senior Vice President, Structured Finance    

          AFS SENSUB CORP.    
 
       
By:
  /s/ Sheli Fitzgerald    
 
 
 
Name: Sheli Fitzgerald    
 
  Title: Vice President, Structured Finance    

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity
but solely as Trust Collateral Agent

         
By:
  /s/ Marianna C. Stershic    
 
 
 
Name: Marianna C. Stershic    
 
  Title: Vice President    

PREMIUM LETTER

 



--------------------------------------------------------------------------------



 



          AMERICREDIT AUTOMOBILE RECEIVABLES     TRUST 2008-A-F    
 
       
 
  by WILMINGTON TRUST COMPANY, not    
 
  in its individual capacity but solely as    
 
  Owner Trustee    
 
       
By:
  /s/ Erik E. Overcash    
Title:
 
 
Assistant Vice President    

PREMIUM LETTER

 